344 F.2d 330
BODY & TANK CORP., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 50, Docket 28589.
United States Court of Appeals Second Circuit.
Petition for Rehearing Dec. 16, 1964.Decided April 21, 1965.

Sale & Sale, New York City, for petitioner.
Before LUMBARD, Chief Judge, and HAYS and ANDERSON, Circuit Judges.
PER CURIAM:


1
The petition for a rehearing is granted and the previous decision of this Court, 339 F.2d 76 (1964), is withdrawn.  Enforcement of the order of the Board is denied and the order is set aside.  American Ship Bldg. Co. v. NLRB, 85 S.Ct. 955 (March 29, 1965).